—Application by petitioner, a disbarred attorney for reinstatement to the Bar of the State of New York, which was referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report on whether the petitioner complied with this court’s order of disbarment and whether he presently possesses the character and fitness requisite for an attorney and counselor at law.
*421The committee has rendered its report and found that the petitioner has complied with this court’s order of disbarment and presently possesses the requisite character and fitness to be an attorney.
Accordingly, this court directs that upon receipt of proof that petitioner has taken and passed the Multi-State Professional Responsibility Examination, the clerk of this court will restore his name to the roll of attorneys and counselors at law and he will be reinstated as an attorney. Mollen, P. J., Titone, Lazer, Mangano and Weinstein, JJ., concur.